The Chancellor.
As there is no allegation of any fraud or collusion between the complainants and the sheriff, or that' the former had any notice of the alleged interest of the defendants in the lot at Buffalo, the return of the sheriff was *419sufficient to authorize the filing of this bill. If the sheriff has made a false return, by which the defendants have been subjected to the costs of these proceedings, they may recover their damages in an action against him; or they might have applied to the supreme court to set aside the return. This court has no jurisdiction to grant such relief, in a suit to which the sheriff is not a party. (Stratford v. Twynam, Jac. R. 418.) Besides, it is not pretended that the property was sufficient to satisfy the whole,, or any considerable part of the judgment. The object of the defendants was probably to create delay, until they could place their other property beyond the reach of these creditors. The order for the appointment of a'receiver must therefore be granted; and the defendants must foe left to their remedy, if they have any, against the sheriff.